DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, claims 1-6, 8, 9 and 15-16 in the reply filed on 5/17/22 is acknowledged.
However, claims 1, 15 and 16 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 3/23/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 7 and 10-14, directed to species non-elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 1, 15 or 16. In particular, the prior art discloses snow ski assemblies with ski spindles pivotally attached to ski bodies and ski keels (see references cited). At least Gagnon ‘982, Hoffman ‘692, Robillard ‘362 and Laurence ‘800 disclose adjustable snow mobile skis. Bergstrom ‘986and Aberie ‘772 disclose resilient material interposed between the ski spindle and ski body top surface (see figs). However, these references when taken alone or in combination do not reasonably teach A snow ski assembly for a snow vehicle, the snow ski assembly comprising: a ski body having an upper surface with a ski spindle attachment and a bottom surface with a keel; a ski spindle having a lower end pivotally connected to the ski spindle attachment of the ski body about a pivot axis; a ski stopper disposed between the upper surface of the ski body and the lower end of the ski spindle; and a ski keel pressure adjuster including at least one adjustment member movably disposed with respect to the ski body between a first position in which the ski stopper has a first compression characteristic and a second position in which the ski stopper has a second compression characteristic, and at least one user input operatively coupled to the at least one adjustment member to move the at least one adjustment member in response to operation of the at least one user input (claim 1); A snow ski assembly for a snow vehicle, the snow ski assembly comprising: a ski body having an upper surface with a ski spindle attachment and a bottom surface with a keel; a ski spindle having a lower end pivotally connected to the ski spindle attachment of the ski body about a pivot axis; a ski stopper disposed between the upper surface of the ski body and the lower end of the ski spindle; and a ski keel pressure adjuster including at least one adjustment member movably disposed Page 4 of 7Appl. No. 16/776,100 Reply dated May 17, 2022 Reply to Restriction Requirement of March 23, 2022 with respect to the ski stopper between at least two positions and at least one user input operatively coupled to the at least one adjustment member to selectively establish the at least two positions without detaching the ski body from the ski spindle (claim 15); or A snow ski assembly for a snow vehicle, the snow ski assembly comprising: a ski body having an upper surface with a ski spindle attachment and a bottom surface with a keel; a ski spindle having a lower end pivotally connected to the ski spindle attachment of the ski body about a pivot axis; a ski stopper disposed between the upper surface of the ski body and the lower end of the ski spindle; and adjusting means for changing a ski keel pressure without detaching the ski body from the ski spindle (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618